I concur in the result reached in this case, but not in all that is announced in the majority opinion in support of the judgment. *Page 489 
This was a replevin suit for repossession of property sold under a written contract, to the appellee, on a deferred payment plan, the payments running over a series of months. The declaration in the former suit stated that by reason of defaults in payments the defendant had lost his right of possession. At that time only a portion of the installments had matured, many of the installments not then being due, unless accelerated under the contract.
There was a plea of the general issue in the first suit, and another attempted plea setting up certain matters unknown to the proceeding in replevin as defenses to the subject matter or merits of the case.
There was a verdict for the defendant in the former suit, and the plea of res judicata was filed in the present suit, making the pleadings and judgment in the former suit exhibits to the plea. The plea of res judicata is a plea in bar, and not a plea to the merits, and the sufficiency of the plea in bar is for the decision of the judge upon the pleadings and the judgment. In considering a plea of res judicata the Court should be governed by the issues involved in two suits, and the evidence or instructions in the first suit are not germane to the plea of res judicata, for the reason that all matters which could be litigated in the former suit under the pleadings then before the court are concluded by the judgment, whether actually litigated or not. See Hardy v. O'Pry, 102 Miss. 197, 59 So. 73; Dean v. Board of Supervisors, 135 Miss. 268, 99 So. 563; Bates v. Strickland, 139 Miss. 636, 103 So. 432; and cases in 9 Miss. Dig. Ann., title Judgment, 713(2).
In these cases it is announced that not only are matters concluded which were litigated in the suit, but all matters which could properly have been litigated from the issues joined in the suit, and defenses that could have been made, although not actually made, are treated as being final, because the parties should present all of the matters therein which are properly litigable. *Page 490 
I concur in the view that as the declaration in the first suit showed that only a few notes have matured, and the contract there involved showed that other notes were still unmatured, the judgment only precluded inquiry into the notes which had then matured. I concur on this point with some doubt, because no affidavit was filed with the plea of the general issue in the first suit, by the defendant therein, that he had not signed the contract involved in the declaration and without complying with section 1587 of the Code the execution of the contract was not put in issue by the plea of the general issue.
Were it not for this statute the whole suit would be barred, because the general issue would have embraced the denial of the execution of the contract, as well as forfeiture of the right of possession. A plea of res judicata is a plea in bar, and not a plea to the merits; and if relied on, should be specially pleaded, and should be decided on the pleadings, and not on the merits. The plea of the general issue in replevin put in issue all facts on the merits of the suit, but did not put in issue the former adjudication. The general issue of "not guilty" puts in issue the facts on the merits; and the two pleas, not guilty, and res judicata, are not properly pleadable together. The plea in bar should be heard first, and is for the decision of the court alone; whereas, the decision on the merits is for the decision of the jury under the direction of the court.